                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 34
  Defendant City of Milwaukee’s Responses to Plaintiffs’ First Set of Requests to
                                    Admit




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 7 Document 50-37
                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

THE ESTATE OF SYLVILLE K. SMITH, et al.,

              Plaintiffs,

v.                                                             Case No. 17-CV-862

CITY OF MILWAUKEE,
and DOMINIQUE HEAGGAN-BROWN,

           Defendants.
________________________________________________________________________

               DEFENDANT CITY OF MILWAUKEE’S RESPONSES
             TO PLAINTIFFS’ FIRST SET OF REQUESTS TO ADMIT
______________________________________________________________________________

       NOW COMES defendant City of Milwaukee, by their attorney, Grant F. Langley,

City Attorney, by Jan A. Smokowicz, Deputy City Attorney, by Naomi E. Gehling,

Assistant City Attorney, and as and for their answer to plaintiff’s First Set of Requests to

Admit as follows:

        1.     Dominique Heaggan-Brown acted consistently with the policies, customs,
and practices of the Milwaukee Police Department at all times during the shooting and
killing of Sylville Smith.

       CITY RESPONSE NO. 1: Objection, this request is vague. Subject and

notwithstanding said objection, admit that his actions with respect to the use of

force were consistent with the policies, customs, and practices of the Milwaukee

Police Department.

        2.     Dominique Heaggan-Brown did not act consistently with the policies,
customs, and practices of the Milwaukee Police Department at all during the shooting and
killing of Sylville Smith.



        Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 7 Document 50-37
      CITY RESPONSE NO. 2: Objection, this request is vague. Subject and

notwithstanding said objection, deny that his actions with respect to the use of force

were inconsistent with the policies, customs, and practices of the Milwaukee Police

Department.

       3.     Dominique Heaggan-Brown acted consistently with the policies, customs,
and practices of the Milwaukee Police Department at all times during the Ronnie Martin
taser shooting incident.

      CITY RESPONSE NO. 3: Objection, this request is vague. Subject and

notwithstanding said objection, admit that his actions with respect to the use of

force were consistent with the policies, customs, and practices of the Milwaukee

Police Department.

      4.    Dominique Heaggan-Brown did not act consistently with the policies,
customs, and practices of the Milwaukee Police Department at all times during the
Ronnie Martin taser shooting incident.

      CITY RESPONSE NO. 4: Objection, this request is vague. Subject and

notwithstanding said objection, deny that his actions with respect to the use of force

were inconsistent with the policies, customs, and practices of the Milwaukee Police

Department.

        5.    Dominique Heaggan-Brown’s failure to ever acknowledge approximately
half of the Milwaukee Police Department’s Standard Operating procedures as depicted on
the document Batesstamped [sic] MPD DHB 1460-1463 during his three-year tenure as a
police officer was a not departure from the Milwaukee Police Department’s policies,
practices, and customs.

      CITY RESPONSE NO. 5: Objection, this request is vague. Subject and

notwithstanding said objection, unable to admit or deny.


                                          2

       Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 7 Document 50-37
       6.     Dominique Heaggan-Brown’s failure to ever acknowledge approximately
half of the Milwaukee Police Department’s Standard Operating Procedures as depicted
on the document Batesstamped [sic] MPD DHB 1460-1463 during his three-year tenure
as a police officer was a not departure from the Milwaukee Police Department’s policies,
practices, and customs.

      CITY RESPONSE NO. 6: Objection, this request is vague and duplicative.

Subject and notwithstanding said objection, unable to admit or deny.

       7.      Before he shot and killed Sylville Smith, Dominique Heaggan-Brown knew
that during his time working at the Milwaukee Police Department no Milwaukee Police
officer had been found by the Milwaukee Police Department to have been unjustified in
shooting a citizen.

      CITY RESPONSE NO. 7: Objection, this request is vague. Subject and

notwithstanding said objection, deny that Heaggan-Brown had such knowledge.

      8.     Before he shot and killed Sylville Smith, Dominique Heaggan-Brown knew
of no Milwaukee Police officer who had been found by the Milwaukee Police
Department to have used excessive deadly force.

      CITY RESPONSE NO. 8:            Objection, this request is vague. Subject and

notwithstanding said objection, admit that Heaggan-Brown had such knowledge.

       9.     No MPD officer has been given any formal discipline as a result of being
on the Use of Force Outliers List.

      CITY RESPONSE NO. 9: Admit.

       10.    Before he shot and killed Sylville Smith, Dominique Heaggan-Brown knew
that during his time working at the Milwaukee Police Department no Milwaukee Police
officer had been disciplined by the Milwaukee Police Department as a result of being on
the Use of Force Outliers List.

      CITY RESPONSE NO. 10: Objection, this request is vague. Subject and

notwithstanding said objection, deny that Heaggan-Brown had such knowledge.

      11.    No MPD officer has been given any formal re-training as result of being on
the Use of Force Outliers List.

                                           3

        Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 7 Document 50-37
      CITY RESPONSE NO. 11: Admit.

       12.    Before he shot and killed Sylville Smith, Dominique Heaggan-Brown knew
that during his time working at the Milwaukee Police Department no Milwaukee Police
officer had received formal re-training by the Milwaukee Police Department as a result of
being on the Use of Force Outliers List.

      CITY RESPONSE NO. 12: Objection, this request is vague. Subject and

notwithstanding said objection, deny that Heaggan-Brown had such knowledge.

       13.    The Milwaukee Police Department’s decision not to take any disciplinary
action against Dominique Heaggan-Brown as a result of being on the Use of Force
Outliers List was consistent with the policies, practices, and customs of the Milwaukee
Police Department.

      CITY RESPONSE NO. 13: Objection, this request is vague. Subject and

notwithstanding said objection, admit.

       14.    The Milwaukee Police Department’s decision not to take any disciplinary
action against Dominique Heaggan-Brown as a result of being on the Use of Force
Outliers List was inconsistent with the policies, practices, and customs of the Milwaukee
Police Department.

      CITY RESPONSE NO. 14: Objection, this request is vague. Subject and

notwithstanding said objection, deny.

       15.    Dominique Heaggan-Brown’s decision to shoot Sylville Smith was
objectively unreasonable.

      CITY RESPONSE NO. 15: Deny.

       16.    Dominique Heaggan-Brown intentionally fired two separate shots at
Sylville Smith.

      CITY RESPONSE NO. 16: Admit.

       17.    Dominique Heaggan-Brown lied to the Department of Criminal
Investigation investigators about why he shot Sylville Smith a second time.


                                           4

        Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 7 Document 50-37
      CITY RESPONSE NO. 17: Deny.

       18.    Dominique Heaggan-Brown’s statement to the Department of Criminal
Investigation contains inaccuracies.

      CITY RESPONSE NO. 18: Objection, this request is vague. Subject and

notwithstanding said objection, admit that, because portions of the statement

contain beliefs, assumptions and guesses on the part of Heaggan-Brown, the

statement may contain some inaccuracies.

       19.    Dominique Heaggan Brown’s statement to the Department of Criminal
Investigation does not contain any inaccuracies in any way.

      CITY RESPONSE NO. 19: Objection, this request is vague. Subject and

notwithstanding said objection, deny because portions of the statement contain

beliefs, assumptions and guesses on the part of Heaggan-Brown, and therefore, may

contain some inaccuracies.




                                         5

       Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 7 Document 50-37
         20.       The Milwaukee Police Department inadequately monitored Dominique

Heaggan-Brown’s actions.

         CITY RESPONSE NO. 20: Objection, this request is vague. Subject and

notwithstanding said objection, deny.


Dated at Milwaukee, Wisconsin this 20th day of January, 2019.


                                                  GRANT F. LANGLEY
                                                  City Attorney


                                                  /s/ Naomi E. Gehling
                                                  Naomi E. Gehling
                                                  Assistant City Attorney
                                                  State Bar No. 1061388
                                                  Jan A. Smokowicz
                                                  Deputy City Attorney
                                                  State Bar No. 1008429
                                                  Attorneys for Defendants

P.O. Address:
800 City Hall
200 East Wells Street
Milwaukee, WI 53202
Tel.: (414) 286-2601
Fax: (414) 286-8550
E-mail: ngehli@milwauke.gov
         jsmoko@milwaukee.gov

1032-2017-1371/255839




                                              6

           Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 7 Document 50-37
